IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DONALD KRIMM AND AUDREY KRIMM,           : No. 35 WAL 2017
HIS WIFE,                                :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
MUNICIPAL AUTHORITY OF                   :
WESTMORELAND COUNTY,                     :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.

     Petitioner’s motion for post-submission communication is also GRANTED.